

113 S1828 IS: Preserving Access to Manufactured Housing Act of 2013
U.S. Senate
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1828IN THE SENATE OF THE UNITED STATESDecember 16, 2013Mr. Donnelly (for himself and Mr. Coburn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Truth in Lending Act to modify the definitions of a mortgage originator and a high-cost mortgage.1.Short titleThis Act may be cited as the
			 Preserving Access to Manufactured
			 Housing Act of 2013.2.Mortgage originator
			 definition(a)Amendment to
			 definitionSection 1401 of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended, in
			 paragraph (2)(C)(ii) of the matter proposed to be added to section 103 of the
			 Truth in Lending Act, by striking an employee of a retailer of
			 manufactured homes who is not described in clause (i) or (iii) of subparagraph
			 (A) and who does not advise a consumer on loan terms (including rates, fees,
			 and other costs) and inserting a retailer of manufactured or
			 modular homes or its employees unless such retailer or its employees receive
			 compensation or gain for engaging in activities described in subparagraph (A)
			 that is in excess of any compensation or gain received in a comparable cash
			 transaction.(b)Technical
			 amendments(1)Section 1401 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act is amended, in the matter proposed to be
			 added to section 103 of the Truth in Lending Act, by redesignating subsection
			 (cc) as subsection (dd).(2)Section 1431(d) of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act is amended—(A)by striking subsection
			 (cc) and inserting subsection (dd); and(B)in the matter proposed to be added to
			 section 103 of the Truth in Lending Act by redesignating subsection (dd) as
			 subsection (ee).(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act to which they
			 relate.3.High-Cost
			 mortgage definitionSection
			 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended—(1)by redesignating
			 subsection (aa) (relating to disclosure of greater amount or percentage), as so
			 designated by section 1100A of Public Law 111–203, as subsection (bb);(2)by redesignating
			 subsection (bb) (relating to high cost mortgages), as so designated by section
			 1100A of Public Law 111–203, as subsection (aa), and moving such subsection to
			 immediately follow subsection (z); and(3)in subsection
			 (aa)(1)(A), as so redesignated—(A)in clause
			 (i)(I), by striking (8.5 percentage points,
			 if the dwelling is personal property and the transaction is for less than
			 $50,000) and inserting (10 percentage points if the dwelling is personal property or is a transaction that does not include the purchase of real property on which a dwelling is to be placed, and the transaction is for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the
				Consumer Price Index)); and(B)in clause
			 (ii)—(i)in
			 subclause (I), by striking or at the end; and(ii)by adding at the
			 end the following:(III)in the case of a transaction for less than
				$75,000 (as such amount is adjusted by the Bureau to reflect the change in the
				Consumer Price Index) in which the dwelling is considered personal property (or
				is a consumer credit transaction that does not include the purchase of real
				property on which a dwelling is to be placed) the greater of 5 percent of the
				total transaction amount or $3,000 (as such amount is adjusted by the Bureau to
				reflect the change in the Consumer Price Index);
				or.